Citation Nr: 1754771	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-03 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for left knee ankylosis.

4.  Entitlement to service connection for right hip arthritis or another right hip disability, to include as secondary to a service-connected disability.

5.  Entitlement to an initial disability rating in excess of 70 percent for chronic adjustment disorder with mixed anxiety and depressed mood.

6.  Entitlement to a disability rating in excess of 30 percent for gastroesophageal reflux disorder (GERD) with irritable bowel syndrome (IBS).

7.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD), lumbar spine L4-L5 with spondylolisthesis, spondylosis with myelopathy, and sacroilitis.

8.  Entitlement to an initial disability rating in excess of 10 percent for scars, knee and lipoma surgery associated with total left knee replacement.

9.  Entitlement to a compensable disability rating for multiple lipomas, abdomen, back and right arm/shoulder.

10.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy and sciatica.

11.  Entitlement to a disability rating in excess of 10 percent for left hip trochanteric bursitis.

12.  Entitlement to an effective date earlier than March 20, 2015 for the grant of service connection for multiple lipomas, abdomen, back and right arm/shoulder.

13.  Entitlement to an effective date earlier than February 18, 2014 for the grant of service connection for scars, knee and lipoma surgery associated with total left knee replacement.

There are separate appeals pending regarding contested issues dealing with apportionment of the Veteran's benefits.  These issues will be addressed in a separate decision.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to April 1993.  He had an earlier period of active duty for training (ACDUTRA) from January 1987 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  Jurisdiction of the claims now resides with the RO in St. Louis, Missouri.

The claims file indicates the Veteran had requested a hearing in support of some of his appeals.  However, he withdrew this request in a February 2016 statement.  The Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2017).

The issues of entitlement to service connection for a left ankle disability, entitlement to service connection for a right hip arthritis or another right hip disability, entitlement to a compensable disability rating for multiple lipomas, abdomen, back and right arm/shoulder, entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy and sciatica, and entitlement to a disability rating in excess of 10 percent for left hip trochanteric bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2009 rating decision denied service connection for a left ankle disability; the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period; evidence associated with the record since the September 2009 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disability.

2.  The evidence of records does not support a finding that the Veteran has a diagnosis of left knee ankylosis.

3.  Throughout the appeal period, the Veteran's service-connected psychiatric disability was manifested by severe symptomatology demonstrating deficiencies in most areas; total occupational and social impairment has not been not shown.

4.  Throughout the appeal period, the Veteran's GERD with IBS has been manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; objective findings do not include vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

5.  At no time during the appeal period has the Veteran's lumbar spine disability been manifested by unfavorable ankylosis or equivalent functional impairment; incapacitating episodes of back pain requiring bed rest prescribed by a physician have not been shown.

6.  The Veteran does not have more than two painful scars on his left lower extremity due to knee and lipoma surgery associated with total left knee replacement; no scars present on the left lower extremity are deep or nonlinear.

7.  A claim for service connection for additional lipomas in addition to the one already service-connected was not received by VA until March 20, 2015.

8.  A claim for service connection for additional scars on the left knee/leg in addition to the one already service-connected was not received by VA until February 18, 2014.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision denying service connection for a left ankle condition is final; new and material evidence has been received and the claim seeking service connection for a left ankle condition is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a) 20.201, 20.302, 20.1103 (2009 & 2017).

2.  The criteria to establish entitlement to service connection for left knee ankylosis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for an initial disability rating in excess of 70 percent for chronic adjustment disorder with mixed anxiety and depression are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for entitlement to a disability rating in excess of 30 percent for GERD with IBS are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7319-7346 (2017)

5.  The criteria for a disability rating in excess of 40 percent for DDD, lumbar spine L4-L5 with spondylolisthesis, spondylosis with myelopathy, and sacroiliitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2017).

6.  The criteria for an initial disability rating in excess of 10 percent for scars, knee and lipoma surgery associated with total left knee replacement have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).

7.  The criteria for an effective date earlier than March 20, 2015 for the grant of service connection for multiple lipomas have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

8. The criteria for an effective date earlier than February 18, 2014 for the grant of service connection for scars, knee and lipoma surgery, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	I.  New & Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

Service connection for a left ankle condition was originally denied in a September 2009 rating decision.  It was noted service treatment records did not show treatment for or diagnosis of a left ankle condition in service.  It was noted that the Veteran's left ankle pain was radiating from his service-connected left foot metatarsalgia and such symptom was included in the evaluation of that condition.

Evidence received since the September 2009 rating decision includes private treatment records and the Veteran's March 2015 notice of disagreement in which he indicated that his left ankle had not worked correctly since damage to the tendons and muscles post total knee replacement which he underwent in 2010.

This evidence is "new," as it was not previously submitted to agency decision makers.  The evidence is also "material" as the evidence relates to a potential nexus between the Veteran's service-connected left leg and knee conditions and a left ankle disability.  The Board finds that the evidence described above is enough to reopen under the low threshold of Shade v. Shinseki, 24 Vet. App. 110 (2010) and the claim of entitlement to service connection for a left ankle condition is reopened.  As explained in the Remand section below, further development is required prior to a determination on the merits of the claim. 

	II.  Service Connection for Left Knee Ankylosis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In a December 2011 statement, the Veteran indicated that following his left knee replacement, his knee had less movement than normal due to ankylosis.  He noted sometimes his leg was so stiff he had to assist the leg past the car door.

Ankylosis was not identified in the left knee upon examination in October 2014.  In his March 2015 notice of disagreement, the Veteran argued that his knee is painful with flexion limited to 90 degrees and is the reason he walks with a cane.  He did not allege that a treatment provider had given him a diagnosis of ankylosis of the left knee or that he experiences complete immobilization of the knee joint. 

The Court of Appeals for Veterans Claims (Court) has defined ankylosis to mean that 
"a joint is fixed, or 'frozen' in one position."  See Villareal v. Principi, 18 Vet. App. 13 (2001).  The Veteran's left knee cannot be considered ankylosed because it is not fixed in one position.  The Veteran's range of motion in his knee may be limited; however, as long as the Veteran is able to flex and extend the knee to some degree, his motion is not fixed, and therefore it does not meet the definition of "ankylosis" as defined by the Court.

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a proper diagnosis of ankylosis in the left knee, service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran is competent to report observable symptomatology and the Board has considered his reported symptoms.  These symptoms were also considered by the VA examiner, who did not find objective evidence of ankylosis in his knee.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for left knee ankylosis must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

      III.  Increased Rating Claims
      
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

      a.  Chronic Adjustment Disorder
      
Throughout the appeal period, the Veteran has indicated a belief that his mental health symptoms warrant an increased evaluation based on the emotional toll his chronic pain caused by his service-connected disabilities has on him.  He indicated symptoms to include anxiety, stress, depression, anger, fatigue, hopelessness, fear, irritability and difficulty maintaining relationships.

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Turning to the evidence, in his July 2011 claim for service connection, the Veteran indicated he realized how depressed he was due to the pain caused by his service-connected disabilities when he started taking the medication Cymbalta and felt an improvement in his mood.  

In October 2011, the Veteran underwent a VA examination.  The Veteran denied prior mental health treatment or hospitalizations.  He reported starting psychotropic medications after knee surgery in September 2010.  Medical notes documented "disturbed sleep patterns, depression, mood swings, anxiety."  The Veteran was assessed with pain disorder with depressed mood and the examiner found this to be related to the pain caused by his service-connected DDD, lumbar spine, total left knee replacement and left foot metarsalgia.  The examiner stated the Veteran's depression began as his pain increased and noted a relationship between pain and mood.  Overall, the examiner found that the psychiatric disability resulted in mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In a November 2011 rating decision, the RO granted service connection and assigned a 10 percent rating for mild symptomatology.  In January 2012, the Veteran appealed the initial rating.

Treatment records show continued mental health concerns and in a January 2014 statement in support of claim, the Veteran indicated that his chronic pain was worsening and, in turn, his depression had worsened.

In October 2014, the Veteran underwent another VA examination.  Adjustment disorder with mixed anxiety and depressed mood was diagnosed.  It was noted that the Veteran was highly anxious and highly depressed as he attempted to cope with his physical issues while in the confines of a prison.  Depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting were noted as symptoms.  The examiner opined that the Veteran's depression and anxiety made him moderately to severely functionally impaired in mood, and the fact that he was incarcerated and constantly in fear for his physical safety and even his life, he was moderately to severely socially functionally impaired.  It was noted that he was significantly restricted in his activities.  Overall, the examiner found that the psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  

In an August 2015 rating decision, the RO resolved doubt in the Veteran's favor and increased the initial rating for adjustment disorder from 10 percent to 70 percent effective the date of his claim for service connection.

Overall, the Board finds that the initial 70 percent rating assigned is appropriate throughout the appeal period.  A 100 percent disability rating is not warranted at any point because total occupational and social impairment is not shown.   At each examination, the Veteran had appropriate thought content, normal speech, and no evidence of a thought disorder.  He was alert and oriented and no hallucinations, delusions, or inappropriate behavior were noted.  The Veteran denied homicidal and suicidal ideation.  Likewise, grossly inappropriate behavior as contemplated in the higher 100 percent rating was not reported or found at any examination.  The Veteran denied and did not present any signs of psychotic thought content/process problems.  The VA examiners both indicated that the overall level of social and occupational impairment was much less than total.  Given the above, the Board finds that the evidence of record clearly reflects occupational and social impairment that is less than total.  As such, a higher 100 percent rating is not warranted at any time for service-connected chronic adjustment disorder with anxiety and depression.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In coming to the above conclusion, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	b. GERD with IBS

The Veteran's GERD with IBS is rated under Diagnostic Code 7319-7346 (DC).  

IBS is rated as analogous to irritable colon syndrome (spastic colitis, mucous colitis, etc.) under DC 7319.  Irritable colon syndrome is evaluated as follows: severe - diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress (30 percent); moderate - frequent episodes of bowel disturbance with abdominal distress (10 percent); and mild - disturbances of bowel function with occasional episodes of abdominal distress (0 percent). 38 C.F.R. § 4.114, DC 7319.

GERD is rated as analogous to hiatal hernia.  See 38 C.F.R. § 4.20.  Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent).  38 C.F.R. § 4.114, DC 7346.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 
38 C.F.R. § 4.113.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

Turning to the evidence, in a November 2010 decision, the Board denied an initial rating in excess of 10 percent for GERD.  Thereafter, in July 2011, the Veteran called to indicate medications he was taking were causing flare-ups of constipation and IBS.  This was accepted as a claim for an increased rating.

In October 2011, the Veteran underwent a VA examination.  He stated that following his total knee replacement he was on high doses of pain medication and experienced increased constipation with bloating.  He reported continuing mild constipation one to two times per week since having discontinued some of the medications.  Abdominal examination was normal with normal bowel sounds.  There was no distention or masses or tenderness to palpation.  

In a November 2011 rating decision, the 10 percent rating was continued.  In his January 2012 notice of disagreement, the Veteran argued that GERD and IBS should not be considered the same condition.

In October 2015, the Veteran underwent another VA examination in order to obtain an opinion regarding whether service connection was warranted for IBS.  It was indicated that IBS began to develop while the Veteran was serving in Iraq in 1991.  The examination revealed diagnoses of GERD, hiatal hernia, and IBS.  Symptoms included persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux four or more times per year with the average duration of episodes of symptoms ranging from one to nine days.  The examination also revealed that the Veteran had diarrhea, alternating diarrhea and constipation, abdominal distention, nausea and episodes of bowel disturbance with abdominal distress that is more or less constant associated with IBS.  The Veteran was not shown to have symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia.  It was noted he did not have malnutrition, serious complications or other general health effects attributable to an intestinal condition.

In a November 2015 rating decision, the RO readjudicated the evaluation of GERD with IBS and increased the rating to 30 percent effective the date of his claim for increase.

Based on a review of the lay and medical evidence, to include treatment records and VA examination reports, the Board finds that the currently assigned 30 percent rating, but no higher, is warranted.

As noted above, a 30 percent rating is the maximum scheduler evaluation available under DC 7319.  Consequently, an increased evaluation cannot be granted under that diagnostic code.

In addition, the Veteran's GERD with IBS is not productive of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health as contemplated by the higher, 60 percent rating under DC 7346.  As noted above, vomiting, hematemesis, and melena were not identified or complained of at VA examinations and the treatment records do not contain complaints of such symptoms.  The evidence is against a finding of severe impairment of health; it was specifically indicated that there were no other serious complications or other general health effects attributable to the intestinal conditions at the October 2015 VA examination and the evidence does not suggest the Veteran condition has significantly worsened since that time.  Accordingly, an evaluation in excess of 30 percent is not warranted under DC 7346.

The Board has also considered rating of the Veteran's GERD with IBS under other diagnostic criteria for gastrointestinal disabilities.  See 38 C.F.R. § 4.114, DC 7301-54.  The Veteran's intestinal condition, however, has not been shown to have resulted in any symptomatology which would, in the context of different diagnostic criteria, result in a higher rating.

To the extent that the Veteran claims separate ratings for GERD and IBS, the Board again notes that coexisting diseases of the digestive system do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.  As stated above, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  In this case the severity does not warrant elevation of the rating.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.

In coming to the above conclusion, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	c.  DDD, Lumbar Spine

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides that a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code. Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5) provides that ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Turning to the evidence, in October 2011, the Veteran underwent a VA examination.  The Veteran related that his low back pain had worsened after a fall following his left total knee replacement in 2010.  He underwent facet injections to his lower back.  The Veteran denied bowel or bladder incontinence.  He reported that flare-ups impacted the function of his spine and during them, he could not bend over, could not put on his socks by himself and could not pick up anything off the floor.  He also indicated difficulty getting in and out of the bathtub.  He could not do any carpentry work or mechanical repairs or chores required for farming.  Range of motion testing revealed forward flexion to 60 degrees, extension ending at 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees with objective evidence of pain starting at zero.  Lateral rotation in both directions ended at 45 degrees without objective evidence of pain.  He did not have additional limitation in range of motion following repetitive testing.  He did, however, have functional loss consisting of less movement than normal and pain on movement.  Localized tenderness was not noted in the joints or soft tissues of the thoracolumbar spine, although there was tenderness to percussion over the left sacroiliac joint.  Guarding and muscle spasm were denied.  Spinal contour was normal.  The Veteran reported having IVDS and that he had experienced incapacitating episodes lasting less than 1 week, although treatment records do not demonstrate that bed rest was prescribed by a physician.  It was noted the Veteran used a cane for ambulation mainly for his knee condition, and did not wear a back brace.  The Veteran was able to squat to about 30 degrees and arise without difficulty.  He was able to stand and walk on his toes adequately, but was unable to stand or walk on his heels.  His gait showed a mild limp favoring the left lower extremity with increased wear on the posterolateral aspect of the left heel of his cowboy boots.

Treatment records show complaints of continual low back pain and decreased motion in the lumbar spine, although it was not indicated in the records that additional range of motion testing was performed.

In October 2014, the Veteran underwent another VA examination.  He noted problems bending, stooping and lifting or carrying more than 20 pounds.  He could only sit for 10-15 minutes at a time.  He noted constant pain with flare-ups about 2 times per month lasting 3 to 7 days.  Forward flexion was to 35 degrees with objective evidence of painful motion beginning at 20 degrees.  Extension was to 0 degrees with objective evidence of painful motion.  Right lateral flexion ended at 15 degrees with objective evidence of pain beginning at 10 degrees.  Left lateral flexion ended at 10 degrees with objective evidence of painful motion beginning at 10 degrees.  Right and left lateral rotation ended at 15 degrees with objective evidence of pain beginning at 15 degrees.  It was noted that the Veteran was unable to perform repetitive-use testing with 3 repetitions because of an increase in pain. Less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing contributed to functional loss.  It was noted the Veteran had muscle spasms that resulted in abnormal gait or abnormal spinal contour.  He did not have guarding that resulted in abnormal gait or abnormal spinal contour.  Ankylosis of the spine was not noted.  Neurologic abnormalities were not present and incapacitating episodes of IVDS were not noted.  The Veteran was not noted to have a thoracic vertebral faction with loss of 50 percent or more of height.

The lay and medical evidence in the claims file since October 2014 does not suggest that the Veteran's back condition has significantly worsened or that he now has ankylosis or the functional equivalent in his lumbar spine.

To warrant a rating higher than 40 percent under the General Rating Formula for Disease and Injuries of the Spine, the Veteran's lumbar spine disability must manifest in unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.   As noted, unfavorable ankylosis is a condition in which the cervical, lumbosacral or entire spine is fixed in flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (2).  In this case, the treatment records and examination reports do not indicate the presence of ankylosis in the Veteran's spine at any point and he has not alleged that he has ankylosis or that his back is fixed in flexion or extension.  Therefore, a rating higher than 40 percent is not warranted under the General Rating Formula.

In addition, the medical and other evidence of record does not suggest that any loss of function caused by pain or other factors amount to immobility of the lumbar spine.  Thus, there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45, or under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A rating higher than 40 percent under the Formula for Rating IVDS requires evidence demonstrating that the Veteran's disability manifested in incapacitating episodes lasting a total of at least six weeks in a 12 month span.  Although the Veteran indicated an incapacitating period lasting less than one week in 2011, the evidence, to include medical records and lay statements, do not demonstrate that the Veteran's lumbar spine disability required bed rest prescribed by a physician.  Therefore, a rating higher than 40 percent is not warranted under the Formula for Rating IVDS.  Neurological manifestations of the back disability have not been shown other than those disabilities for which service connection has already been granted.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.

In coming to the above conclusion, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	d. Scars, Knee and Lipoma Surgery

DCs 7800 to 7805 pertain to the rating of scars.  38 C.F.R. § 4.118.  

DC 7800 pertains to "Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck".  As none of the Veteran's scars or lipomas impact the head, face or neck, consideration of DC 7800 is not warranted.

DC 7801 applies to scars that are deep and nonlinear.  A Note states that a "deep" scar is one associated with underlying soft tissue damage.  Compensable ratings are granted for deep, nonlinear scars of at least 6 square inches (39 sq. cm) and up.
 
DC 7802 applies to scars that are superficial and nonlinear.  A rating of 10 percent is assigned for an area or areas of 144 square inches (929 sq. cm.) or greater.  A Note states that a "superficial" scar is one not associated with underlying soft tissue damage.

DC 7803 was discontinued when the scar regulations were amended, effective October 23, 2008.

DC 7804 applies to scars that are unstable or painful.  A 10 percent rating is to be assigned for one or two scars that are unstable or painful; a 20 percent rating is to be assigned for three or four scars that are unstable or painful and a 30 percent rating is to be assigned for five or more scars that are unstable or painful.  Note (1) indicate that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under DC 7804 when applicable.

DC 7805 directs that other scars and other effects of scars evaluated under DCs 7800, 7801, 7802 and 7804 be evaluated under an appropriate DC.

Currently, the Veterans scars, knee and lipoma surgery, are rated as 10 percent disabling under DC 7804.

Turning to the evidence, in February 2014, the Veteran filed a claim for service connection for "left knee scar with nerve damage."  Notably, he was already service-connected for scar, left knee associated with his service-connected left quadriceps tendon muscle tear.  

In October 2014, the Veteran underwent a VA examination.  It was noted the Veteran had surgeries on his left knee in 1994 and 2010.  The Veteran also noted that he had a lipoma removed during service which scarred and was tender to palpation.  Upon examination, two painful scars on his left lower extremity were identified.  Neither of the scars was unstable, with frequent loss of covering of skin over the scar.  One scar was 31 centimeters in length the other scar was 17 centimeters in length.  No superficial non-linear scars or deep non-linear scars were noted on the left lower extremity.

In a February 2015 rating decision, the RO granted service connection for scars, knee and lipoma surgery associated with total left knee replacement with left quadriceps tendon muscle tear residuals to include atrophy.  A 10 percent initial rating was assigned pursuant to DC 7804.

In a March 2015 notice of disagreement, the Veteran indicated that he had explained to the October 2014 VA examiner that he had multiple lipomas all over his body that should be considered deep tissue growths and were painful probably because of a nerve running close to them.  He sought a 30 percent rating under DC 7804.  He did not specifically indicate disagreement with the rating assigned for the lower extremity scars identified on his left lower extremity in October 2014.  However, the RO readjudicated the claim and continued the 10 percent rating in a January 2016 statement of the case.  The RO pointed out that a decision regarding multiple lipomas had been made in a November 2015 rating decision and was a separate consideration from the rating for scars, knee and lipoma surgery associated with total knee replacement.

Review of the record indicates that assignment of a 10 percent rating pursuant to DC 7804 for two painful scars on the left lower extremity is appropriate.  In order to warrant a higher rating, the evidence would have to show more than two painful scars, that one of the scars was unstable, or deep and nonlinear scars that cover a certain area.  The evidence does not support a finding that the Veteran has more than two painful scars due to knee and lipoma surgery, unstable scars, or that any left lower extremity scars are deep or nonlinear.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.

In coming to the above conclusion, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	IV. Earlier Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400 (2017).  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA"). 

Congress has provided that, unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  It further provides an exception to the general rule if an application for disability compensation is received within one year from discharge or release from service, the effective date of an award of disability compensation shall be the day following the date of the Veteran's discharge or release from service.  38 U.S.C. § 5110(b)(1).

	a. Earlier Effective Date for Service Connection for Multiple Lipomas

In a March 2015 statement, the Veteran indicated the belief that he had informed VA since April 1993 that he had lipomas all over his body, one of which was excised in service.  The RO accepted this statement as a claim for service connection for additional lipomas in addition to the one on the right abdominal wall that had been removed during service.

The effective date currently assigned for the grant of service connection for multiple lipomas is March 20, 2015, the date the Veteran's claim for service connection for additional lipomas was received by VA.  In his January 2016 notice of disagreement, the Veteran argued that service connection should be granted back to the time of his discharge from service as VA failed to correctly evaluate his lipomas at that time.

Upon careful review of the record, the Board does not see a communication in the record requesting service connection for additional lipomas or an intention to file for service connection for additional lipomas that was received by VA prior to March 20, 2015.  The rating for service-connected residuals of the removal of a lipoma on the right abdominal wall has been readjudicate multiple times; however, the Board does not note allegations that could be interpreted as a claim for service connection for additional lipomas prior to the March 20, 2015 statement.  Under the law, that is the earliest effective date for service connection for the additional lipomas that can be granted.

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5 (2017).  In the present case, those laws and regulations prohibit the assignment of an effective date earlier than March 20, 2015. 

There is no doubt to be resolved and the claim for an earlier effective date for the award of service connection for multiple lipomas must be denied.

	b. Earlier Effective Date for Scars, Knee and Lipoma Surgery

In a November 2011 rating decision, service connection was granted for a scar on the left knee as secondary to the service-connected disability of left quadriceps tear based on a finding at the VA examination indicating the Veteran had a residual scar from his total knee replacement and left quadriceps tendon repair.  An effective date of October 24, 2011 was assigned as that was the day it was first medically ascertainable the Veteran had a scar due to a service-connected condition. 

On February 18, 2014, VA received a claim for service connection for "deep tissue scar of the left knee."  As mentioned, an October 2014 examination revealed two painful scars on the left lower extremity.

Service connection for scars, knee and lipoma surgery was granted in a February 2015 rating decision.  An effective date of February 18, 2014 was assigned.  The Veteran argues that an earlier effective date is warranted because VA failed to address these scars prior to their identification at the VA examination in 2014.

Upon careful review of the record, the Board does not see a communication in the record requesting service connection for additional scars on the left knee/leg or an intention to file for service connection for additional scars on the left knee/leg that was received by VA prior to February 18, 2014.  Under the law, that is the earliest effective date for service connection for the additional left knee/leg scars that can be granted.

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  In the present case, those laws and regulations prohibit the assignment of an effective date earlier than February 18, 2014. 

There is no doubt to be resolved and the claim for an earlier effective date for the award of service connection for scars, knee and lipomas surgery must be denied.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left ankle condition is reopened, and to that extent only the appeal is granted.

Service connection for left knee ankylosis is denied.

An initial disability rating in excess of 70 percent for chronic adjustment disorder with mixed anxiety and depression is denied.

A disability rating in excess of 30 percent for GERD with IBS is denied.

A disability rating in excess of 40 percent for DDD, lumbar spine L4-L5 with spondylolisthesis, spondylosis with myelopathy, and sacroilitis is denied.

An initial disability rating in excess of 10 percent for scars, knee and lipoma surgery associated with total left knee replacement is denied.

Entitlement to an effective date earlier than March 20, 2015 for the grant of service connection for multiple lipomas, abdomen, back and right arm/shoulder is denied.

Entitlement to an effective date earlier than February 18, 2014 for the grant of service connection for scars, knee and lipoma surgery is denied.



REMAND

The Board regrets additional delay; however, additional development is required concerning the remaining issues on appeal in order to fully satisfy the duty to assist the Veteran.

In this decision, the Board has reopened a claim for service connection for a left ankle condition, to include as secondary to service-connected disability.  The Veteran contends that he currently has disability in his left ankle that began following his total left knee replacement in 2010.  Private treatment records dated in December 2010 indicate the Veteran was experiencing a "new pain in the left lateral ankle." He is service connected for his total left knee replacement and other conditions affecting the lower extremities which may impact his ankle.  As there is suggestion of a current disability in the left ankle and indication it may be secondary to service-connected disability, the Board finds remand is appropriate to schedule a VA examination and obtain a medical opinion.

Regarding the Veteran's right hip, the Veteran requested service connection for right hip arthritis secondary to his service-connected conditions in his May 2013 claim for service connection.  He indicated experiencing aching, popping and severe sharp pain on the inside of the groin area.  At a VA examination in October 2014, obturator nerve syndrome and bursitis were noted in the right hip.  In addition, it was noted that imaging studies had been performed and traumatic arthritis was documented in the right hip.  The only mention of x-rays was reference to a May 2010 x-ray showing minor degenerative changes.  In January 2015, a medical opinion was sought regarding whether the Veteran had a right hip condition that was at least as likely as not proximately due to or the result of his service-connected conditions.  The examiner reviewed the record and determined that the Veteran did not have a currently diagnosed right hip condition because there were no objective findings of a nerve condition on the right lower extremity and no EMG confirmation of an obturator nerve problem on the right.  It was noted that without objective findings, a nerve syndrome could not be confirmed.  The examiner also questioned whether the Veteran had bursitis or a bursa problem given the lack of treatment for such in his correctional facility treatment records.  No opinion was provided regarding noted arthritis in the right hip and whether such diagnosis is related to service or a service-connected disability.  An August 2015 opinion similarly finds no right hip disability, including arthritis, citing to a May 2010 x-ray report.  

It is unclear why two examiners are making different findings based upon the same x-ray report, and it is noted that the May 2010 x-ray report does not identify any arthritis or degenerative changes in the right hip.  However, given the confusing findings, the Board finds remand is warranted for a new examination to determine what current disabilities are present in the Veteran's right hip and whether any of them, to include arthritis, are at least as likely as not caused or aggravated by his service-connected disabilities.

Regarding the claim for a compensable disability rating for multiple lipomas, the Board finds that remand is necessary to afford the Veteran a VA scars examination in connection with this claim.  The Veteran's lipomas are rated as non-compensably disabling under DC 7819, pertaining to benign skin neoplasms.  According to DC 7819, the disability is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118.  The claims file contains a VA skin examination regarding the lipomas present on the Veteran's abdomen, back, right arm/shoulder.  However, given that the lipomas are to be rated analogous to scars, the Board finds that the evidence does not include all the information necessary to properly rate the disability in the absence of an examination that considers the criteria relevant to the scar codes.

Regarding the claim for a disability rating in excess of 20 percent for left lower extremity radiculopathy and sciatica, the Board finds that evidence regarding the current severity of the disability is unclear.  The Veteran was afforded multiple VA examinations in October 2014.  The VA spine and peripheral nerves examinations appear to have been completed by the same examiner on the same day, yet have slightly different findings and drastically different conclusions.  At the spine examination it was noted the Veteran reported moderate constant pain and moderate intermittent pain in his left lower extremity.  At the peripheral nerves examination the constant pain was described as mild.  Both examination reports show reports of moderate paresthesias and/or dysesthesias and moderate numbness; as well as examination findings of strength active against some resistance, normal reflexes, and decreased sensation.  The spine examination report notes severe radiculopathy on the left, while the peripheral nerves examination notes mild incomplete paralysis on the left.  Given the confusing nature of the findings, the Board will remand the claim for an additional VA examination.

Regarding the claim for a disability rating in excess of 10 percent for left hip trochanteric bursitis, the Board finds that the evidence of record is currently insufficient to decide the claim.  The Veteran had a VA examination of his hips in October 2014; however, the examiner was focused on the right hip in light of the Veteran's claim for service connection.  The Board finds that there is no VA examination that focuses on the left hip during the appeal period and that the available treatment records do not provide the information necessary to adequately rate the claim.

Evidence suggests that the Veteran remains incarcerated.  On remand, authorization should be sought to obtain updated correctional facility treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain outstanding treatment records, including securing any required release of information forms from the Veteran.  All records and/or responses received should be associated with the claims file.  If the records are unavailable, it should so be noted in the record and the reason for unavailability must be provided.

2.  Schedule the Veteran for VA examinations with appropriate medical professionals regarding his claims for service connection for a left ankle disability AND a right hip disability.

The electronic claims file should be made available to and be reviewed by the examiners in conjunction with the examinations. 

Based on a review of the evidence and examination of the Veteran, the VA examiners should indicate whether the Veteran has current disabilities in his left ankle AND/OR right hip.  It should be noted that right hip arthritis was noted at the October 2014 VA examination, apparently based on the May 2010 x-ray report.

Following examination and review of the record, the examiners should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran has a left ankle condition AND/OR a right hip condition, to include arthritis, that had onset in service.
 
The examiners are asked to also address whether it is at least as likely as not that any currently diagnosed left ankle AND/OR right hip condition, to include arthritis, was (1) caused or (2) aggravated beyond its natural progression by any of his service-connected disabilities.  
In offering this opinion, the examiners are instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.  If aggravation is found, the examiner is asked to identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiners are asked to provide a rationale for any opinions provided.  If the examiners are unable to provide an opinion without resort to speculation, it should be explained why.

3.  Schedule the Veteran for VA skin and scar examinations to determine the current severity of his service-connected multiple lipomas of the abdomen, back, and right arm/shoulder.

The electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be performed and all clinical findings reported in detail. All symptomatology associated with the skin condition and associated scars should be identified to obtain the information necessary to provide a rating for lipomas under Diagnostic Code 7819.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected left lower extremity radiculopathy and sciatica. 

The electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is to conduct all necessary tests and studies.  The examiner should describe any impairment of function of the left lower extremity due to the radiculopathy.  The examiner should also characterize the radiculopathy as moderate, moderately severe, or severe.  If there is marked muscular atrophy or complete paralysis, such should be noted.

All objective and subjective symptoms should be reported in detail.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected left hip trochanteric bursitis.  The electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's left hip should be reported.  

6.  When the development requested has been completed, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the fullest extent, furnish the Veteran with a supplemental statement of the case and provide him an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


